In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00042-CR



         ALESHA DAWN KELLER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
              Trial Court No. CR1200591




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
         Alesha Dawn Keller appeals from her conviction of driving while intoxicated. Her notice

of appeal was timely filed March 4, 2013. The clerk’s record was filed April 5, and the

reporter’s record was filed April 26, 2013, making the appellant’s brief due May 28. Counsel is

appointed.

         Appellate counsel filed two motions to extend the briefing deadline which were granted,

leaving a due date of July 19, with a notation that no more extensions would be granted. Counsel

then filed another request for extension. We denied that motion and ordered the brief filed on or

before August 30, 2013. The brief has not been filed, and counsel has not again contacted this

Court.

         Because the brief has not been filed and because we have heard nothing further from

appellant’s counsel, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Keller desires to prosecute her

appeal, and whether she is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be

conducted within fifteen days of the date of this order. The trial court may also address other

matters as it deems appropriate, including appointing different counsel for appellant, if

necessary.

         The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The


                                                2
reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: September 12, 2013




                                                  3